IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION

UNITED STATES OF AMERICA
Case No. 4:18-cr-00012

Vv.

DASHAWN ANTHONY,

Neue! Nee Nee ree ee” “ee”

Defendant.
REPLY TO UNITED STATES’S CLARIFICATION
REGARDING DISCOVERY

On December 21, 2018, the United States filed a pleading seeking to clarify representations

regarding discovery made by Defendant Anthony in a motion (ECF No. 22) asking for an extension

of time to file motions to sever in this multi-defendant case. ECF No. 222. The Government did

not oppose the motion, but sought to “correct several misrepresentations regarding the status of
discovery.” ECF No. 222 at 1.

As the Court may be aware, all the representations that Mr. Anthony made regarding the

volume of discovery, accessibility, and any comparisons or calculations, were based on the data

provided by the Coordinating Discovery Attorney (CDA) in his November 28, 2018, ex parte

status report to the Court regarding Production 5 and discovery.' Counsel is only beginning to

 

' For example, the Government objects to Mr. Anthony’s statement that Production 5 was twice
the amount of all previous discovery productions. ECF 222 at 1-2. The Government represents
that the first four discovery productions amounted to 317.3 GB, and the fifth was 248 GB. As the
CDA explained, when files are stripped of unrelated programs and systems files, the amount of
reviewable discovery on Production 5 was 205 GB. The addition of these materials to existing
reviewable discovery increased the size of the database holding the Government’s total discovery
to 308 GB. CDA’s Ex Parte Status Report at 3-5 (Nov. 28, 2018). Thus, the total amount of
reviewable discovery in the first four discovery productions was about 103 GB, while the total
amount of reviewable discovery in Production 5 was 205 GB; the latter amount is approximately
twice that of the former amount.

1
Case 4:18-cr-00012-MFU-RSB Document 223 Filed 12/28/18 Page 1of4 Pageid#: 778
review the Production 5 materials, and is not as familiar with the specific content of the discovery
as the Government is. But there is no dispute that Production 5 is a “large production” and that it
was provided later in the discovery process due to what the Government considered “real and
significant witness safety issues.” ECF 222 at 2. Nor is there any doubt that this production
contains information that is most important to the Government’s case.

Mr. Anthony’s motion did not seek to complain or imply anything about the discovery
process other than to point out the recent large production of materials made it unlikely that
Defendants could develop and present the comprehensive and accurate litigation the Court
contemplated regarding severance within the time currently provided. The parties are in agreement
on this matter.

CONCLUSION
For the reasons stated above and in Mr. Anthony’s Motion and Memorandum in Support,

the Court should grant the Motion to Extend Time to File Motions to Sever.

Respectfully submitted,

/s/
Christopher Leibig, Esq. VA Bar No.: 40594
Counsel for the Defendant,

The Law Office of Christopher Leibig, LLC.
114N. Alfred Street

Alexandria, VA 22314

(703) 683-4310

(703) 684-9700 Fax
Chris@Chrisleibiglaw.com

 

Elizabeth Peiffer, VA Bar No.: 71353
Virginia Capital Representation Resource Center

 

* The CDA characterized it as “an enormous production.” CDA’s Ex Parte Status Report at 3,
(Nov. 28, 2018).

2
Case 4:18-cr-00012-MFU-RSB Document 223 Filed 12/28/18 Page 2 o0f4 Pageid#: 779
2421 Ivy Road, Suite 301
Charlottesville, Virginia 22903
(434) 817-2970

(434) 817-2972 Fax
epeiffer@verre.org

3
Case 4:18-cr-00012-MFU-RSB Document 223 Filed 12/28/18 Page 30f4 Pageid#: 780
CERTIFICATE OF SERVICE

I, hereby certify, that on the __ day of December, 2018, I electronically filed this document
through the Court’s CM/ECF filing system, and through that system delivered a copy of this pleading
to counsel for the United States, Ronald M. Huber and Heather L. Carlton, at the United States
Attomey’s Office, 255 West Main St, Charlottesville, VA 22902.

/s/
Christopher Leibig, Esq. VA Bar No.: 40594
The Law Office of Christopher Leibig, LLC.
114N. Alfred Street
Alexandria, VA 22314
(703) 683-4310
(703) 684-9700 Fax
Chris@Chrisleibiglaw.com

 

Elizabeth Peiffer, VA Bar No.: 71353

Virginia Capital Representation Resource Center
2421 Ivy Road, Suite 301

Charlottesville, Virginia 22903

(434) 817-2970

(434) 817-2972 Fax

epeiffer@verre.org

4
Case 4:18-cr-00012-MFU-RSB Document 223 Filed 12/28/18 Page 4of4 Pageid#: 781
